Citation Nr: 0841581	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  98-13 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
claimed as nervous condition.


REPRESENTATION

Appellant represented by:	Judy J. Donegan, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which in part determined that new and material 
evidence had not been received to reopen a previously denied 
claim for service connection for a psychiatric disorder, 
claimed as a nervous condition.  This matter also comes from 
an appeal initiated from an April 2002 rating decision that 
denied service connection for PTSD.  

A January 2004 letter advised the veteran that the April 2002 
rating decision addressing PTSD to have been issued in error 
as it considered the PTSD claim to be on appeal from the 
February 1997 rating that declined to reopen a claim for 
service connection for a "nervous condition."  The veteran 
requested a review by a VA Decision Review Officer (DRO) of 
this matter, and in a January 2005 supplemental statement of 
the case, the DRO consolidated the PTSD issue with the 
already pending issue of a psychiatric disorder other than 
PTSD, claimed as a nervous condition.  

In October 1999, the veteran testified before a Veterans Law 
Judge at a hearing held at the VA Central Office.  The Board 
disposed of other issues on appeal and remanded this matter 
for further development in February 2000.

The Veterans Law Judge who held the October 1999 hearing has 
since left the Board.  The Board remanded this matter in 
September 2005 to afford the veteran an opportunity for 
another Board hearing before an active Veterans Law Judge.  
In February 2006, the veteran testified before the 
undersigned Veterans Law Judge at a hearing held at the RO.  
Transcripts of the hearings are associated with the claims 
folder.

In July 2006, the Board reopened this claim and remanded the 
matter for further development.  

Following completion of the development, the Board in a March 
2008 decision, denied this issue of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.  The veteran appealed the decision to the U.S. Court of 
Appeals for Veterans Claims (Court), which granted a Joint 
Motion for Remand, vacating the Board's March 2008 decision 
and remanded the issue of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD back to 
the Board for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).  In this matter the veteran alleges 
entitlement to service connection for a psychiatric disorder, 
including PTSD.  He alleges that he acquired PTSD from 
combat-related service.  Alternately, he has alleged having 
acquired a psychiatric disorder other than PTSD from service.  

The Court is noted to have granted the Joint Motion for 
Remand in September 2008.  The Joint Motion found that the 
Board failed to provide adequate reasons and bases for 
determining that the veteran did not engage in combat.  It 
was pointed out that the veteran's military occupational 
specialty was combat engineer and that he served in Vietnam.  
It was also pointed out the veteran testified as to having a 
history of serving as a minesweeper and that he listed other 
reported stressors, including watching another soldier lose 
his hand in a training accident, his failure to find a mine 
that later blew up another truck and injured a driver, and 
his being sent out in a dump truck to draw sniper fire.  

The Joint Motion noted that the recent decision by the 
Federal Circuit, held that the definition of "engaged in 
combat" as per 38 U.S.C.A. § 1154(b) requires the veteran to 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality and that this is to be determined on a case-
by-case basis. Moran, v. Peake, 525, F.3d 1157, 1159 (Fed Cir 
2008).  That determination must be based on consideration of 
all evidence of record in each case, assessing the 
credibility, probative value, and relative weight of each 
relevant item of evidence, and applying the benefit-of-the-
doubt standard if the evidence is in equipoise.

The Board does note that attempts to verify the stressors 
specifically described by the veteran have been unsuccessful 
despite multiple attempts to do so by contacting the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
between May 2007 and July 2007, which yielded negative 
responses.  However the Board notes that there has not been a 
specific finding made as to whether the available records in 
this case do reflect combat service, which would permit his 
own lay statements and testimony to be accepted as conclusive 
evidence as to the actual occurrence of stressors, with no 
further development or corroborative evidence necessary, 
provided that the testimony is found to be satisfactory and 
consistent with his circumstances, conditions, or hardships 
of such service.  See 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.304(d)(f)(2008).  Thus a clear 
determination must be made as to whether the service shown in 
this specific veteran's case, constitutes combat service.

As previously noted, his personnel records obtained reflect 
that on June 4, 1968 during his service in Vietnam, the 
veteran served as a "pioneer" with the COC 15th Engr. BN, 9th 
Inf Div.  His personnel records reflect Vietnam service 
approximately between May 26, 1968 and June 26, 1968, when he 
was placed on emergency leave due to his father's illness.  
He remained assigned to the United States for the rest of his 
service.  His military occupational specialty (MOS) was 
combat engineer.  The Board notes that its prior Remand of 
July 2006 included directions to the AOJ to obtain 
clarification as to whether the veteran's military duty of 
"pioneer" would be a combat position.  No such 
clarification has been made as to whether this would be a 
combat position, thus in light of the above findings by the 
Joint Motion, any determination as to whether the veteran's 
MOS and assignments constituted a combat position must 
include discussion of this particular assignment.  

Furthermore, the Joint Motion also pointed out that even if 
no combat service is shown, nor any stressors verified, that 
the veteran's claim for service-connection for an acquired 
psychiatric disorder other than PTSD when considered in light 
of the evidence showing some complaints of a psychiatric 
nature, either warranted a VA examination to provide a nexus 
opinion between such disorders in service, or a discussion as 
to whether such an examination was necessary.  As the Joint 
motion noted, the veteran's service treatment records do 
include symptoms reported at his separation examination.  
Specifically, the November 1968 report of medical history 
revealed that the veteran checked "yes" as to having had 
nightmares, depression or excessive worry and nervous trouble 
of any sort.  Thus, it appears that an examination to include 
a nexus opinion must be obtained to include consideration of 
these inservice psychiatric complaints and their relationship 
to his current symptoms.

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make a determination 
as to whether the veteran's service, 
shown to have included Vietnam service 
approximately between May 26, 1968 and 
June 26, 1968; with service as a 
"pioneer" with the COC 15th Engr. BN, 
9th Inf Div and a military occupational 
specialty (MOS) of combat engineer, 
constitutes "combat service."  If 
further development is necessary in 
order to make such a determination, 
such should be done through all 
appropriate sources which should be 
documented.  After reaching a 
determination of the nature of the 
veteran's service, if the determination 
is unfavorable, a report should be made 
that fully explains the reasons for any 
conclusions reached.  A copy of the 
determination and any accompanying 
actions must be associated with the 
claims folder.

2.  Thereafter, the AOJ should afford the 
veteran a VA psychiatric examination.  
The claims file must be provided to the 
examiner for review prior and pursuant to 
conduction and completion of the 
examination.  The examiner must determine 
the nature, severity, and etiology of any 
psychiatric disorder(s) present, to 
include PTSD.  In addressing the issue of 
PTSD, the examiner must be provided with 
a copy of the determination as to the 
nature of the veteran's service as set 
forth in #1, and must note that such has 
been reviewed.  The examiner should 
provide an opinion on the following: 

a.  Does the veteran have a diagnosis of 
PTSD?

b.  If PTSD is diagnosed, the examiner 
MUST identify the stressor(s) supporting 
the diagnosis of PTSD.  In identifying 
any claimed stressor(s) the examiner 
should independently review the entire 
record.  After consideration of these 
stressors, the examiner should explain 
whether they satisfy the criteria to 
support a diagnosis of PTSD;

c.  If PTSD is not diagnosed or if there 
are additional psychiatric disorders, the 
examiner should opine as to whether any 
such disorder(s) is/are related to 
service, or if preexisting service, 
was/were aggravated thereby.  The 
examiner should also address the symptoms 
described in the veteran's separation 
examination report of medical history in 
a discussion as to the etiology of any 
claimed psychiatric disorder.  The 
examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  

The report of the examination should 
include a complete rationale for all 
opinions.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AOJ should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include the revised 
38 C.F.R. § 3.304 (f) (2008).  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination without good cause may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2008).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




